Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a damping member".  However, claim 7 recites “a damping member” with the same limitations as that of claim 9.  Therefore, it is unclear whether the recitation of claim 9 is new and additional to that of claim 7 or intended to refer to that of claim 7.  For the purposes of examination the limitation will be interpreted as referring to the damping member of claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 9-12, and 14-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent No. 3,773,203 (Grimaldi et al. hereinafter).
In re claim 7, with reference to Figs. 1-7, Grimaldi et al. discloses: A lid assembly for a beverage container, comprising: a lid cover (7) having a first latch member (14); a lid base (1) having a first mating member; a twist ring (11) rotationally secured to the lid base, the twist ring having a second latch member (13) that mates with the first latch member, the twist ring further having a second mating member (12) that mates with the first mating member to allow the twist ring to rotate with respect to the lid base; and, a damping member (18) between a portion of the lid base and the twist ring, the damping member adapted to stop rotation of the twist ring and to bias the twist ring (11) toward a normal position where the first latch member is capable of mating with the second latch member (see Fig. 4).

[AltContent: textbox (First Mating Member)][AltContent: rect]
    PNG
    media_image1.png
    325
    358
    media_image1.png
    Greyscale

It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (for a beverage) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.
In re claim 9, with reference to the figs. above, Grimaldi et al. discloses the claimed invention including wherein a damping member between a portion of the lid base and the twist ring, the damping member adapted to stop rotation of the twist ring and to bias the twist ring toward a normal position (as in re claim 7 above).
In re claim 10, with reference to the figs. above, Grimaldi et al. discloses the claimed invention including wherein the lid base has a drink spout (22).
In re claim 11, with reference to the figs. above, Grimaldi et al. discloses the claimed invention including wherein the lid cover has a seal (6) for the spout.
In re claim 12, with reference to the figs. above, Grimaldi et al. discloses: A lid assembly for a beverage container, comprising: a lid cover having a first latch member; a lid base having a first mating member; and, a twist ring rotationally secured to the lid base, the twist ring having a second latch member that mates with the first latch member, the twist ring further having a second mating member that mates with the first mating member to allow the twist ring to rotate with respect to the lid base (as in re claim 7 above).
In re claim 14, with reference to the figs. above, Grimaldi et al. discloses the claimed invention including wherein a damping member between a portion of the lid base and the twist ring, the damping member adapted to stop rotation of the twist ring and to bias the twist ring toward a normal position where the first latch member is capable of mating with the second latch member (As in re claim 7 above).
In re claim 15, with reference to the figs. above, Grimaldi et al. discloses the claimed invention including wherein the twist ring has a stop (16) on an interior surface that engages the damping member (18).
In re claim 16, with reference to the figs. above, Grimaldi et al. discloses the claimed invention including wherein the twist ring has a normal position (see Figs. 2 and 4) and an unlatch position (see Figs. 3 and 5), wherein in the normal position the second latch member can engage the first latch member, and wherein in the unlatch position the first latch member is disengaged from the second latch member.
In re claim 17, with reference to the figs. above, Grimaldi et al. discloses the claimed invention including wherein when the twist ring is in the normal position and the lid cover is pivoted toward to the lid base to close the lid cover, the first latch member engages the second latch member and rotationally displaces the twist ring (due to cams 20 and 21, column 2, lines 63-66).
In re claim 18, with reference to the figs. above, Grimaldi et al. discloses the claimed invention including wherein the lid cover (7) is pivotally connected to the lid base (1), wherein the lid cover pivots in a first plane (plane of page in view of Fig. 2 above), wherein the twist ring rotates in a second plane, and wherein the second plane is transverse to the first plane (second plane in which ring 11 is projected as a circle).
In re claim 19, with reference to the figs. above, Grimaldi et al. discloses the claimed invention including wherein the first plane is substantially perpendicular to the second plane (as in re claim 18 above).
In re claim 20, with reference to the figs. above, Grimaldi et al. discloses the claimed invention including wherein the first mating member comprises a follower (see Fig. 2 above), and wherein the second mating member comprises a track (groove created at shoulder 12) .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi et al. as applied to claims 7 and 12 above, and further in view of US Patent No. 3,578,192 (Sonne hereinafter).
In re claim 8, with reference to the figs. noted above, Grimaldi et al. discloses the claimed invention except a lock operably connected to the lid base, the lock moving between a locked position and an unlocked position, the lock preventing rotation of the twist ring when the lock is in the locked position.
However, With reference to Figs. 1 and 2, Sonne discloses a twist open cap (13), wherein relative rotation of the cap is prevented in a position of a lock (17) relative to the cap, and the lock movable to an unlocked position (relative to window 18, see Fig. 2), the lock preventing rotation of the cap when in the locked position (i.e. when lock 17 is in the left-hand portion of window 18 in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined a lock as taught by Sonne between the relatively rotatable portions of Grimaldi et al. (the twist ring and lid base), for the predictable purposes of ensuring authorized opening of the lid by enhancing the child-proof performance of the lid of Grimaldi et al. by including another required action in order to access the contents and to prevent inadvertent opening of the lid.
In re claim 13, with reference to the figs. noted above, Grimaldi et al. discloses the claimed invention except wherein a lock operably connected to the lid base, the lock moving between a locked position and an unlocked position, the lock preventing rotation of the twist ring when the lock is in the locked position.
However, With reference to Figs. 1 and 2, Sonne discloses a twist open cap (13), wherein relative rotation of the cap is prevented in a position of a lock (17) relative to the cap, and the lock movable to an unlocked position (relative to window 18, see Fig. 2), the lock preventing rotation of the cap when in the locked position (i.e. when lock 17 is in the left-hand portion of window 18 in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined a lock as taught by Sonne between the relatively rotatable portions of Grimaldi et al. (the twist ring and lid base), for the predictable 
In re claim 1, with reference to the figs. noted above, Grimaldi et al. in view of Sonne discloses A lid assembly for a beverage container, comprising: a lid cover having a first latch member; a lid base pivotally securing the lid cover, the lid base having a first mating member and a drink spout; a twist ring rotationally connected around a portion of the lid base, the twist ring having a second latch member that mates with the first latch member, the twist ring further having a second mating member that mates with the first mating member, wherein the twist ring is adapted to rotate with respect to the lid base and the lid cover; a damping member between a portion of the lid base and the twist ring, the damping member adapted to stop rotation of the twist ring and to bias the twist ring in an opposite direction; and, a lock operably connected to the lid base, the lock moving between a locked position and an unlocked position, the lock preventing rotation of the twist ring when the lock is in the locked position (as in re claims 7 and 9 above).
In re claim 2, with reference to the figs. noted above, Grimaldi et al. in view of Sonne discloses the claimed invention including wherein the second latch member and second mating member of the twist ring are provided on an interior surface of the twist ring (see Fig. 2), and wherein the twist ring has an external knob to allow a user to rotate the twist ring (external surface of ring 11 is knob shaped and appears to be knurled).
In re claim 3, with reference to the figs. noted above, Grimaldi et al. in view of Sonne discloses the claimed invention including wherein the twist ring has a normal position and an unlatch position (as in re claim 16 above).
In re claim 4, with reference to the figs. noted above, Grimaldi et al. in view of Sonne discloses the claimed invention including wherein in the normal position the second latch member engages the first latch member, and wherein in the unlatch position the first latch member is disengaged from the second latch member (as in re claim 16 above).
In re claim 5, with reference to the figs. noted above, Grimaldi et al. in view of Sonne discloses the claimed invention including wherein the first mating member comprises one of a track and a follower, and wherein the second mating member comprises the other of the track and the follower (as in re claim 20 above).
In re claim 6, with reference to the figs. noted above, Grimaldi et al. in view of Sonne discloses the claimed invention including wherein a spout (22) extending from the lid base, the spout having an opening providing access to a cavity of the beverage container, and the lid having a seal (6) to close the opening of the spout when the first latch member is secured to the second latch member (see Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW THOMAS KIRSCH whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733